DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A that was drawn to a secondary battery comprising an electrolyte body that is an electrolyte sheet, corresponding to claims 1-2 and 4-10, in the reply filed on July 29, 2021 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B drawn to a secondary battery comprising an electrolyte body that is an electrolytic solution, there being no allowable generic or linking claim. Election was made without traverse in the reply of July 29, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 6-7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 currently recites the limitation “formed by arranging slits in a portion that is bent together with the negative electrode layer sheet and the positive electrode layer sheet”. It is 
Claim 7 currently recites the limitation “formed by the slits” where “the slits” lacks antecedent basis as claim 1 does not recite “a slit” and in which claim 7 draws dependency upon. The examiner suggests amending the claim to replace this limitation with the general “formed by slits” language. Appropriate correction is required.
Claim 9 recites the limitation “the depth direction T2 and the width direction T1 in a cross-sectional view” in which the depth and width directions lack antecedent basis as claim 1 does not define the directions and claim 9 depends on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 
Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2010/0015529 A1). Hereinafter referred to as Kim.
Regarding claim 1, Kim discloses a secondary battery ([0025]) comprising:
a negative electrode layer sheet (“anode 120” [0038]), which is formed by laminating a negative electrode active material layer on each negative electrode current collector of a negative electrode current collector sheet (“anode 120, having an active material layer 122 coated on one major surface of a current collector 121” [0038]) in which the negative electrode current collectors adjacent to each other in a lamination direction are partially connected at a bent connection portion (“metal current collectors… are not easily bent with the result that folded regions 140 may be modified in various shapes” [0040] where “the folded regions may be provided with markings 160 including a plurality of holes spaced at predetermined intervals along the folded regions” [0040]);
a positive electrode layer sheet (“cathode 110” [0038]), which is formed by laminating a positive electrode active material layer on each positive electrode current collector of a positive electrode current collector sheet (“active material layer 112 coated on one major surface of a current collector 111” [0038]) in which the positive electrode current collectors adjacent to each other in the lamination direction are partially connected at a bent connection portion (“metal current collectors… are not easily bent with the result that folded regions 140 may be modified in various shapes” [0040] where “the folded regions may be provided with markings 160 including a plurality of holes spaced at predetermined intervals along the folded regions” [0040]); and
an electrolyte body ([0048] comprising of a “separator” and “an electrolyte”) interposed between the negative electrode active material layer and the positive 
a battery laminate which is formed by bending the negative electrode layer sheet and the positive electrode layer sheet at the bent connection portions to arrange the negative electrode layer sheet and the positive electrode layer sheet in a substantially zigzag shape (“cathode 110… and anode 120… are bent in a zigzag fashion” [0038]), and integrated by sequentially laminating the negative electrode current collector, the negative electrode active material layer, the electrolyte body, the positive electrode active material layer, the positive electrode current collector, the positive electrode active material layer, the electrolyte body, the negative electrode active material layer, the negative electrode current collector (sequential laminating order shown in Fig. 9).
Regarding claim 2, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the electrolyte body is an electrolyte sheet formed in a sheet shape (Fig. 8 where 190 is of a sheet form); and
the electrolyte sheet is disposed so as to clamp each of the negative electrode current collectors and the negative electrode active material layers of the negative electrode layer sheet from both sides, and the negative electrode layer sheet, the positive electrode layer sheet (Fig. 9), and the electrolyte sheet are bent at the bent connection portions and arranged in a substantially zigzag shape (Fig. 9).
Regarding claim 4, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the bent connection portion is arranged in the negative electrode layer sheet in a manner that one end sides of the adjacent negative electrode current collectors in a depth direction are connected to each other (Fig. 7 where the bent connection portions of negative electrode layer sheet 120 is arranged along the end sides of the current collector which is also along a width “w” or y-direction of the electrode);
the bent connection portion is arranged in the positive electrode layer sheet in a manner that one end sides of the adjacent positive electrode current collectors in the depth direction are connected to each other (Fig. 7 where the bent connection portions of negative electrode layer sheet 110 is arranged along the end sides of the current collector which is also along a width “w” or y-direction of the electrode); and
the battery laminate is configured in a manner that the other end side of the positive electrode layer sheet is disposed on one end side of the negative electrode layer sheet, and one end side of the positive electrode layer sheet is disposed on the other end side of the negative electrode layer sheet (Fig. 9 where both end sides of the positive electrode layer sheet 110 in the y-direction is disposed on respective one end sides of the negative electrode layer sheet 120), and each of the plurality of positive electrode current collectors and positive electrode active material layers lined up in a width direction is alternately arranged to overlap in order of one surface side, the other surface side, one surface of each of the plurality of negative electrode current collectors and negative electrode active material layers lined up in the width direction (Fig. 4 where the electrode active material layers are sequentially arranged in this order in the lateral direction of the figure’s perspective, which is also in the direction of the battery lamination).
Regarding claim 5, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the electrolyte layer is disposed on the outermost layer in the lamination direction (Fig. 9 where the electrolyte layer 190 is disposed on the outermost layer of the lamination direction).
Regarding claim 8, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the positive electrode active material layer and the negative electrode active material layer adjacent to each other in the lamination direction are formed in a manner that the area of the negative electrode active material layer is equal to or larger than the area of the positive electrode active material layer ([0046]-[0047] where the preparation of the positive and the negative electrode active material layers are identical, which suggest equal amounts disposed on respective current collectors).
Regarding claim 9, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the battery laminate is configured in a manner that the relationship of the dimension in the depth direction T2 and the width direction T1 in a cross-sectional view is as follows: the dimension of the positive electrode active material layer ≤ the dimension of the negative electrode active material layer ≤ the dimension of the electrolyte layer (Fig. 8 where the width is indicated by “l” of the electrodes and the electrolyte body where “the separator extends longer than the length of each electrode in the widthwise direction perpendicular to the bending direction. Furthermore, Fig. 8 shows that the depth of the electrodes and the electrolyte body along the y-direction seem to be equal.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0015539 A1) as applied to claims 1 and 2 above, and further in view of Ahn (US 2012/0189894 A1). Hereinafter referred to as Ahn.
Regarding claim 6, Kim discloses all of the limitations for the secondary battery as set forth in claim 2 above, but does not disclose wherein the electrolyte sheet is formed by arranging slits in a portion that is bent together with the negative electrode layer sheet and the positive electrode layer sheet.
However, Ahn discloses a secondary battery (“pouch type lithium-ion secondary battery” [0051]) comprising an electrolyte body (“separators 113” [0048]) interposed between a negative electrode active material layer and a positive electrode active material layer (Fig. 4 where layers of 113 are disposed between layers of 112b and 111b), and is an electrolyte sheet formed in a sheet shape (Fig. 5A where 113 is of a sheet form) that clamps each of the negative electrode active material layers of negative electrode current collectors and positive electrode layer sheets that the positive electrode active material layers and its positive electrode current collectors in a substantially zigzag shape (Fig. 4). Ahn teaches wherein the electrolyte sheet is formed by arranging slits (116a Fig. 2C, “guide parts” [0054]) in a portion that is bent together with the negative electrode layer sheet and the positive electrode layer sheet (116 Fig. 2C, “pressing parts” [0054], “Guide parts 116a may be formed at the pressing parts 116” [0054]), and that the positive electrode layer sheets and the negative electrode layer sheets are aligned owing to the slits ([0054]), which also stacks their positive electrode layer sheet tabs and negative electrode layer sheet tabs for welding ([0055]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add slits on the electrolyte sheet of Kim in the portion that is bent together with the negative and 
Regarding claim 10, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, but does not disclose wherein the electrolyte body is a solid electrolyte body, and the secondary battery is a solid battery.
However, Ahn discloses a secondary battery (“pouch type lithium-ion secondary battery” [0051]) comprising an electrolyte body (“separators 213” [0063], 213 Fig. 7D) interposed between a negative electrode active material layer of a negative electrode layer sheet and a positive electrode active material layer of a positive electrode layer sheet (”positive electrode plates 211, negative electrode plates 212” [0063], Fig. 7D shows that layers of 213 are interposed between a layer of a positive electrode plate and a negative electrode plate). Ahn teaches wherein the electrolyte body is a solid electrolyte body (“The electrolyte may be liquid, solid, or gel” [0056]), and the secondary battery is a solid battery (it is known in the art that a secondary battery comprising a solid electrolyte is a solid battery). More specifically, Ahn teaches that the electrolyte body includes outer layers in the lamination direction that are formed of a solid polymer ([0064]) and that the outer layers include pressing parts where guide parts of slit form (216A Fig. 6A) are formed ([0067]) so that the electrolyte body is alternately stacked with the the positive electrode layer sheet and the negative electrode layer sheet ([0067]), and that the electrolyte body is configured to be wider than the positive and negative electrode layer sheets 
Therefore, it would have been obvious for a person having ordinary skill in the art to replace the electrolyte body of Kim with a solid electrolyte body in view of Ahn in order to achieve a secondary battery that is a solid battery with an alternate stacking of the electrolyte body with the positive and negative electrode layer sheets such that the electrolyte body is configured to be wider than the electrode layer sheets to prevent a short circuit between them.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0015539 A1) as applied to claim 1 above, and further in view of Huang et al (CN 103490089 A). Hereinafter referred to as Huang.
Regarding claim 7, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, but does not disclose wherein an end portion of the bent connection portion of the negative electrode layer sheet, the positive electrode layer sheet, or the electrolyte sheet formed by the slits is formed in a concave arc shape.
However, Huang discloses a secondary battery (“lithium secondary battery” paragraph 7) comprising a negative electrode layer sheet (“positive plate 120 with anode collector 121, and the active material of positive electrode 122 that is coated in anode collector 121” paragraph 57), a positive electrode layer sheet (“Minus plate 110 has cathode current collector 111, and the active material Of cathode 112 that is coated in the two sides of cathode current collector 111” 
Therefore, it would have been obvious for a person having ordinary skill in the art to add slits formed in a concave arc shape to the bent connection portions of the negative electrode layer sheet, the positive electrode layer sheet, or the electrolyte sheet of Kim in view of Huang in order to achieve at least one of the negative electrode layer sheet, the positive electrode layer sheet, or the electrolyte sheet with improved bending flexibility during the assembling of the secondary battery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721